USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SYDNEY HYMAN, DOC #:
DATE FILED: _ 2/14/2020
Plaintiff.
-against- 19 Civ. 10506 (AT)

ANDREW FABBRI and JESSICA COHEN, ORDER

Defendants.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference and show cause hearing scheduled for February 19, 2020 at
2:00 p.m. is RESCHEDULED to February 19, 2020, at 10:00 a.m.

SO ORDERED.

Dated: February 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
